MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                    FILED
      regarded as precedent or cited before any                            Aug 04 2020, 8:53 am
      court except for the purpose of establishing                             CLERK
      the defense of res judicata, collateral                              Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Mark E. Small
      Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Adoption of                         August 4, 2020
      G.B.A.,                                                  Court of Appeals Case No.
                                                               20A-AD-744
      L.C.,
                                                               Appeal from the
      Appellant-Respondent,                                    Greene Circuit Court
              v.                                               The Honorable
                                                               Erik C. Allen, Judge
                                                               The Honorable
      B.D.,                                                    Lucas M. Rudisill, Magistrate
      Appellee-Petitioner.                                     Trial Court Cause No.
                                                               28C01-1907-AD-5



      Kirsch, Judge.


[1]   L.C. (“Father”) appeals the trial court’s decree of adoption, which granted the

      petition to adopt minor child, G.B.A. (“the Child”) that was filed by B.D.

      (“Stepfather”). Father raises two issues, which we consolidate and restate as:

      Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020                Page 1 of 12
                      Whether the trial court erred in finding that Father’s
                      consent to Stepfather’s petition to adopt the Child was
                      unnecessary because Father failed to appear at the
                      contested hearing for which he had received notice and
                      because Father had failed to communicate with or had
                      otherwise abandoned the Child.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Father and T.D. (“Mother”) are the biological parents of the Child, who was

      born on December 17, 2010. Appellant’s App. Vol. 2 at 9; Tr. Vol. 2 at 9. In 2012,

      just before the Child turned two years old, Mother and Stepfather began dating

      and moved in together soon after the Child’s second birthday. Tr. Vol. 2 at 11.

      The Child began referring to Stepfather as “Dad” when she was three years old
Id. at 11, 28. Mother and Stepfather married in 2014. Id. at 11.


[4]   On July 11, 2019, Stepfather filed a petition to adopt the Child, who was eight

      years old at the time. Appellant’s App. Vol. 2 at 6-7. In the petition, Stepfather

      stated that he did not know if Father would consent to the adoption but

      contended that Father’s consent was unnecessary because:


              [P]ursuant to Ind. Code [section] 31-19-9-8, consent is not
              required from [Father]. [Father] has failed, without justifiable
              cause, to communicate significantly with [the Child] for a year or
              more and has knowingly failed to provide for the care and
              support of [the Child] when able to do so. Furthermore, [Father]
              Father has abandoned [the Child].
Id. at 7.
      Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 2 of 12
[5]   On August 2, 2019, Father wrote a letter to the trial court, stating that he would

      not consent to the adoption:


              I’m wrighting [sic] you because i was served papers from my
              daughters [sic] mother where they are wanting to adopt [the
              Child]. I will be comeing [sic] to court & will not sign my right’s
              [sic] over. I was tould [sic] I needed to wright [sic] a letter
              explaining or just letting you no [sic] what I was going to do in
              this matter . . . .
Id. at 8. The trial court set the matter for a contested hearing for October 2,

      2019. Id. at 4. Father did not appear at the October 2 hearing, but the trial

      court noted that the CCS did not indicate that Father had received notice of the

      hearing, so the trial court rescheduled the contested hearing to November 4,

      2019. Tr. Vol. 2 at 4-6; Appellant’s App. Vol. 2 at 4. Father was provided notice

      of the November 4 hearing. Appellant’s App. Vol. 2 at 4.


[6]   Father did not appear at the November 4 hearing. Id.; Tr. Vol. 2 at 6.

      Stepfather’s counsel, pursuant to Indiana Code section 31-19-9-18(c), moved to

      dismiss with prejudice Father’s objection to the adoption because Father’s

      consent was irrevocably implied as he had failed to appear at the hearing to

      contest the adoption and prosecute the motion without unreasonable delay. Tr.

      Vol. 2 at 7.


[7]   The hearing then proceeded to the evidentiary phase. Mother testified that

      Father had not paid child support since June 2017. Id. at 9-10; Pet’r’s Ex. 1. She

      also testified that Father had not visited the Child since December 2016 and

      had made almost no effort to contact Mother about arranging a visit for him
      Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 3 of 12
      with the Child. Tr. Vol. 2 at 9. Mother said Father made no attempt to visit the

      Child because he was frequently incarcerated for drug related crimes, theft and

      failure to pay child support. Id. at 12. Mother also testified that even when

      Father was not incarcerated, he made no attempt to visit the Child because of

      his chronic drug use, which most often involved intravenous use of heroin. Id.

      The trial court asked Mother if she had rejected any of Father’s attempts to visit

      Child. Id. Mother answered: “Not really, pretty much any time that he has

      tried to come back in her life I have offered to slowly let him work his way back

      into her life, but he always ends up kind of falling off the wagon and losing

      touch.” Id. Mother also testified that she wanted the trial court to find that

      Father’s consent to the adoption was not necessary because of his failure to pay

      child support. Id. at 10. Mother said she consented to Stepfather’s adoption of

      the Child. Id. at 12.


[8]   Stepfather testified that he wanted to adopt the Child because he has acted as

      her father since she was two years old, having taken “care of everything for

      her.” Id. at 13. He also testified that the Child has always considered him to be

      her father. Id. He stated that the Child needs stability in her life, which he said

      he could provide, and that allowing Father to step in and out of her life would

      “break[ ] her heart.” Id. Stepfather stated that he has worked at Sunrise Coal

      for two years and makes a good income. Id. at 14. Stepfather said that he

      believed it was in Child’s best interest for him to adopt her. Id. at 15.


[9]   At the end of the November 4 hearing, the trial court ruled that under Indiana

      Code section 31-19-9-8(a)(1), (2), and (11), Father’s consent was not necessary
      Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 4 of 12
       because 1) Father had abandoned the Child for at least six months immediately

       preceding the date the petition for adoption was filed; 2) the Child was in the

       custody of Stepfather for at least one year, and during that time, Father failed to

       communicate significantly with the Child or knowingly failed to provide for the

       care and support of the Child as required by law or judicial decree; and 3)

       Stepfather proved by clear and convincing evidence that Father was unfit to be

       a parent, and the Child’s best interests would be served by dispensing with

       Father’s consent. Tr. Vol. 2 at 16. Finally, because Father did not appear at the

       hearing and had failed to prosecute his objection to the adoption without

       unreasonable delay, pursuant to Indiana Code section 31-19-9-18(c), the trial

       court dismissed Father’s objection to the adoption with prejudice. Id.


[10]   At end of the November 4 hearing, the trial court set a “ceremonial hearing” to

       “finalize things” for December 5, 2019. Id. at 16-17. Also on November 4, the

       trial court issued its decree of adoption, which found that Father’s consent was

       not necessary for the same reasons that the trial court had recited when it

       announced its ruling from the bench. Appellant’s App. Vol. 2 at 11. In addition,

       the trial court found, pursuant to Indiana Code section 31-19-9-18(b)(2), that

       Father’s consent was irrevocably implied because while he did file an objection

       to the adoption, he failed to 1) appear at the November 4, 2019 hearing to

       contest the adoption and 2) prosecute his motion to contest the adoption

       without unreasonable delay. Id. Thus, the trial court granted Stepfather’s

       petition for adoption. Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 5 of 12
[11]   On December 5, 2019, the trial court held the hearing to finalize the adoption.

       As the hearing commenced, the trial court observed that Father was present and

       swore him in. Tr. Vol. 2 at 18. The trial court first advised Father about what

       had occurred at the November 4 hearing. Id. at 19. The trial court then asked

       Father why he had failed to appear for the hearing; Father acknowledged that

       he had received notice for the hearing but explained, “I actually had a case

       going on in Monroe [County] and got my court dates mixed up.” Id. at 19, 25.

       Father said he was also confused about the dates because his attorney had died.
Id. at 20. However, the trial court reminded Father that his attorney had

       represented Father in a child support case, not the instant adoption case. Id. at

       20-21. Father told the trial court that he still objected to the adoption and asked

       the trial court to appoint an attorney for him. Id. at 19, 21. Upon the trial

       court’s request, Father left the courtroom. Id. at 26. Father and Mother offered

       brief testimony, as did the Child, who stated that she felt “good” about the

       adoption and wanted the trial court to approve the adoption. Id. at 30. The

       trial court then reiterated its November 4 findings and conclusions by finding

       that it was in the Child’s best interest to be adopted by Stepfather and,

       therefore, approved the adoption. Id. Father now appeals.


                                      Discussion and Decision
[12]   “[A] parent’s interest in the care, custody, and control of his child is “perhaps

       the oldest of the fundamental liberty interests.” In re Adoption of C.A.H., 136
N.E.3d 1126, 1129 (Ind. 2020) (quoting In re C.G., 954 N.E.2d 910, 923 (Ind.

       2011)). However, a parent’s non-participation in adoption proceedings “may

       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 6 of 12
       still result in the involuntary termination of parental rights.” C.A.H., 136 at

       1129.


[13]   We will not disturb an adoption ruling unless the evidence leads to but one

       conclusion, and the trial judge reached an opposite conclusion. Id. at 1128. We

       presume the trial court’s decision is correct. In re Adoption of T.L., 4 N.E.3d 658,

       662 (Ind. 2014). To determine whether sufficient evidence exists to sustain the

       decision, we will not reweigh the evidence but will examine the evidence most

       favorable to the trial court’s decision and the reasonable inferences drawn

       therefrom. In re Adoption of K.S., 980 N.E.2d 385, 387 (Ind. Ct. App. 2012).


[14]   When the trial court has made findings of fact and conclusions based on those

       findings, we normally apply a two-tiered standard of review: first, we

       determine whether the evidence supports the findings and, second, we

       determine whether the findings support the judgment. In re Adoption of M.H., 15
N.E.3d 612, 625 (Ind. Ct. App. 2014), trans. denied; see also Ind. Trial Rule

       52(A). Factual findings are clearly erroneous if the record lacks any evidence or

       reasonable inferences to support them, and a judgment is clearly erroneous

       when it is unsupported by the findings of fact and the conclusions relying on

       those findings. M.H., 15 N.E.3d at 625.


[15]   When an appellee fails to submit a brief, as here, our standard of review is

       relaxed because we will not assume the responsibility of developing arguments

       for the appellee. McElvain v. Hite, 800 N.E.2d 947, 948-49 (Ind. Ct. App. 2003).

       Instead, we review the trial court’s decision for prima facie error, which means


       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 7 of 12
       error at first glance or on the face of it. Id. Consequently, we review for prima

       facie error the trial court’s determination that Father’s consent to the adoption

       was not required. See id.


[16]   As relevant to this appeal, a parent’s consent to adoption is not required under

       the following circumstances:


               (a) Consent to adoption . . . is not required from any of the
               following:


               (1) A parent or parents if the child is adjudged to have been
               abandoned or deserted for at least six (6) months immediately
               preceding the date of the filing of the petition for adoption.


               (2) A parent of a child in the custody of another person if for a
               period of at least one (1) year the parent:


               (A) fails without justifiable cause to communicate significantly
               with the child when able to do so; or


               (B) knowingly fails to provide for the care and support of the
               child when able to do so as required by law or judicial decree.


               ....


               11) A parent if:


               (A) a petitioner for adoption proves by clear and convincing
               evidence that the parent is unfit to be a parent; and




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 8 of 12
               (B) the best interests of the child sought to be adopted would be
               served if the court dispensed with the parent’s consent.


       Ind. Code § 31-19-9-8.


[17]   Father first argues that the fact that he missed one hearing – the November 4

       final hearing – was not sufficient grounds for the trial court to find that his

       consent to the adoption was irrevocably implied. Father relies on C.A.H., 136
N.E.3d at 1129, where the biological father missed the final hearing. The

       Supreme Court held: “Father’s failure to attend the final hearing . . . is

       insufficient to overcome the important liberty interests at stake by finding him

       in default. Father’s failure to appear at a single hearing also is insufficient to

       support a finding of implied consent . . . .” Id. Here, we agree with Father;

       even though Father received notice of the November 4 hearing, the trial court

       erred when it concluded that Father’s consent to the adoption was irrevocably

       implied because Father had failed to appear at the November 4 hearing.


[18]   However, the trial court found that Father’s consent was unnecessary for other

       reasons: 1) Father had abandoned the Child for at least six months

       immediately preceding the date the petition for adoption was filed; 2) the Child

       was in the custody of Stepfather for at least one year, and during that time,

       Father failed to communicate significantly with the Child or knowingly failed

       to provide for the care and support of the Child as required by law or judicial

       decree; and 3) Stepfather proved by clear and convincing evidence that Father

       was unfit to be a parent, and the Child’s best interests would be served by

       dispensing with Father’s consent. Tr. Vol. 2 at 16. Father challenges only two
       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 9 of 12
       of these three conclusions1 - the determinations that 1) Father had abandoned

       the Child for at least six months immediately preceding the date the petition for

       adoption was filed; and 2) the Child was in the custody of Stepfather for at least

       one year, and, during that time, Father failed to communicate significantly with

       the Child.2 He claims that Stepfather failed to prove these factors by clear and

       convincing evidence, and, therefore, the trial court erred in making these

       determinations.


[19]   Father’s argument on these issues is both underdeveloped and unclear. He

       appears to argue that the reason he abandoned the Child and failed to

       communicate with her is because Mother thwarted his efforts to communicate

       with the Child. Father does not identify what those efforts were. In so arguing,

       Father appears to be relying on Mother’s testimony at the November 4 hearing

       where, in response to the trial court’s question about whether she rejected any

       of Father’s attempts to visit the Child, she stated: “Not really, pretty much any

       time that he has tried to come back in her life I have offered to slowly let him

       work his way back into her life, but he always ends up kind of falling off the

       wagon and losing touch.” Tr. Vol. 2 at 12. Father seems to argue that this

       statement shows that Mother was thwarting his efforts to communicate with



       1
        Father does not even allege that trial court erred in finding that Father was unfit to be a parent, and the
       Child’s best interests would be served by dispensing with Father’s consent. Thus, Father has failed to
       demonstrate prima facie error.
       2
        In challenging this determination, Father challenges only part of the trial court’s conclusion. Father does
       not demonstrate, or even allege, that the trial court erred in finding that Father had failed to provide for the
       care and support of the Child as required by law or judicial decree. See Tr. Vol. 2 at 16. Once again, Father
       has failed to demonstrate prima facie error.

       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020                       Page 10 of 12
       Child. In support, he relies on E.W. v. J.W., 20 N.E.3d 889, 897 (Ind. Ct. App.

       2014), trans. denied, where we held that the father’s efforts to thwart the

       mother’s efforts to communicate with the child weighed in the mother’s favor in

       determining whether she failed to make efforts to communicate with the child.

       Father also relies on E.B.F. v. D.F., 93 N.E.3d 759, 763 (Ind. 2018), where the

       Indiana Supreme Court ruled that the father and stepmother’s efforts to stymie

       the mother’s attempts to communicate with the child meant that the mother’s

       consent to the adoption was necessary and thus reversed the trial court’s

       granting of the petition for adoption.


[20]   These cases are readily distinguishable. In E.W., 20 N.E.3d at 896-97, the

       father prohibited communication between the mother and child for over a year

       until the date of the contested hearing. In E.B.F., 93 N.E.3d at 766, the father

       and stepmother refused to return the mother’s repeated phone calls to arrange

       visitation with the child. Also, the stepmother admitted that the father refused

       to let the mother see the child and also conceded that if the child did not want

       to see the mother, the stepmother would not let the child visit the mother. Id. at

       767. In addition, in a case that Father does not cite, this court held that the trial

       court erred in concluding that the out-of-state father’s consent was not required

       where the father had sent letters to the child and attempted to arrange visits

       with child, but the mother returned the letters unread and blocked the father’s

       efforts to visit. In re Adoption of A.K.S., 713 N.E.2d 896, 899 (Ind. Ct. App.

       1999), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 11 of 12
[21]   Here, Mother and Stepfather engaged in no such efforts to thwart Father’s

       purported efforts to communicate with the Child. Mother’s testimony that

       when Father tried to come back into the Child’s life, she “offered to slowly let

       him work his way back into her life” did not establish that Mother was

       thwarting Father’s efforts to communicate with the Child. Taken in the light

       most favorable to the trial court’s decision, Mother was simply proceeding

       cautiously regarding Father’s requests to visit and communicate with the Child,

       not blocking his efforts to communicate with the Child.


[22]   The evidence clearly established that Father had, in fact, abandoned the Child

       and failed to communicate with the Child. Mother testified at the November 4,

       2019 hearing that Father had not visited the Child since December of 2016 and

       had made almost no effort to contact Mother about arranging a visit for him

       with the Child. Tr. Vol. 2 at 9. See In re Adoption of E.A., 43 N.E.3d 592, 597-98

       (Ind. Ct. App. 2015) (evidence supported finding that biological father, for a

       period of at least one year, failed without justifiable cause to communicate

       significantly with child although he was able to do so, and thus biological

       father’s consent to mother’s husband’s petition to adopt child was not required),

       trans. denied. Accordingly, we conclude that Father has failed to establish a

       prima facie case that the trial court erred in concluding that his consent to the

       adoption was unnecessary.


[23]   Affirmed.


       Pyle, J., and Tavitas, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-AD-744 | August 4, 2020   Page 12 of 12